Citation Nr: 0009323	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
low back disability.

2.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 based on treatment for the low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


REMAND

The veteran served on active duty from December 1976 to 
December 1979.  He appeals to the Board of Veterans' Appeals 
(Board) from a May 1994 RO decision which denied an increase 
in a 40 percent rating for a low back disability.  An RO 
hearing on this issue was held in August 1995.  The veteran 
also appeals a December 1997 RO decision which denied his 
claim for a temporary total convalescent rating under 
38 C.F.R. § 4.30 based on treatment for the low back 
disability (he has asserted such benefit should apply to 
various periods in 1993 and later). 

In April 2000, the veteran informed the Board that he wanted 
a hearing before a Board member sitting at the RO (i.e., a 
Travel Board hearing).  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).  
Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




